ORDER

PER CURIAM.
Plaintiffs appeal the trial court’s order sustaining Defendants’ motion to dismiss their common law action for personal injuries. We have reviewed the briefs of the parties and the record and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).